UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1256


BETTY JEFFERSON; NORFOLK FEDERATION OF TEACHERS, LOCAL
4261, affiliated with the American Federation of Teachers,

                Plaintiffs – Appellants,

          v.

SCHOOL BOARD OF THE CITY OF NORFOLK,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:10-cv-00316-JBF-TEM)


Submitted:   September 30, 2011            Decided:   October 26, 2011


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Paul, Jordan M. Kaplan, ZWERDLING, PAUL, KAHN & WOLLY,
PC, Washington, D.C., for Appellants. Andrew R. Fox, Assistant
City Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Betty Jefferson and the Norfolk Federation of Teachers

(“NFT”) filed the instant 42 U.S.C. § 1983 (2006) action in the

district court, alleging that the School Board of the City of

Norfolk    (“the         School   Board”)          violated         Jefferson’s      Fourteenth

Amendment right to due process.                        The complaint also alleged that

the   School        Board    violated         the       rights      of     other    individuals

represented         by   NFT.         In   response,          the   School       Board    filed   a

motion    to    dismiss      pursuant         to       Fed.    R.   Civ.    P.     12(b)(1)    and

(b)(6).    After Jefferson and NFT filed a response and an amended

complaint, the district court ruled that NFT lacked standing to

participate in the action and dismissed Jefferson’s claim for

failure to state a claim.

               Following        the    district         court’s       dismissal,         Jefferson

and NFT filed a motion to alter or amend the judgment and a

motion    for       leave   to    file       a     second      amended      complaint.         The

district court denied both motions.                            Jefferson and NFT appeal

both the original judgment and the denial of the post-judgment

motions.       We affirm.

               On    appeal,      Jefferson            and    NFT    raise       three    issues:

(1) the district court erred in finding that Jefferson failed to

state a claim for the deprivation of her due process rights;

(2) the    district         court          erred       in     finding      that     NFT     lacked

standing; and (3) the district court erred in refusing to amend

                                                   2
its    judgment     to     allow   Jefferson     and   NFT    to   file    an    amended

complaint.

             This court reviews de novo a district court’s grant of

a motion to dismiss for failure to state a claim under Fed. R.

Civ. P. 12(b)(6).           Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d
176, 179-80 (4th Cir. 2009).            To survive a Rule 12(b)(6) motion,

a complaint’s “[f]actual allegations must be enough to raise a

right to relief above the speculative level,” with “enough facts

to state a claim to relief that is plausible on its face.”                          Bell

Atl.    Corp.       v.   Twombly,     550 U.S. 544,    555,       570    (2007).

Generally, when ruling on a Rule 12(b)(6) motion, a judge must

“accept as true all of the factual allegations contained in the

complaint.”         Erickson v. Pardus, 551 U.S. 89, 94 (2007).                        A

court is not, however, required “to accept as true allegations

that are merely conclusory, unwarranted deductions of fact, or

unreasonable inferences” or “allegations that contradict matters

properly subject to judicial notice or by exhibit.”                             Veney v.

Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (internal quotation

marks omitted).

             To establish a violation of procedural due process,

Jefferson must have alleged that (1) she had a property interest

(2)    of   which    the    School   Board      deprived     her   (3)    without    due

process of law.          Sunrise Corp. of Myrtle Beach v. City of Myrtle

Beach, 420 F.3d 322, 328 (4th Cir. 2005).                     Public employees may

                                            3
have   a     constitutionally       protected      property    interest   in     their

employment.         Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532,

542, 546 (1985); Andrew v. Clark, 561 F.3d 261, 269 (4th Cir.

2009).         A     public    school      teacher’s    property      interest     in

employment         may   derive    from    “a    contract     which   provides    for

continued employment, and which can be terminated only for good

cause.”       Royster v. Bd. of Trs., 774 F.2d 618, 620 (4th Cir.

1985).       The parties here do not dispute that Jefferson had a

property interest in her teaching job or that, when provided

notice of her proposed dismissal, she did not seek the hearing

to which she was statutorily entitled.                  Jefferson alleges that

such     a    hearing     would     have    been    meaningless       because,    she

believes, the School Board had predetermined her case.                      We find

this claim to be unsupported by any factual averment, and we

therefore affirm its dismissal by the district court.

              NFT claims on appeal that, contrary to the district

court’s ruling, it did have associational standing to proceed in

the district court.               (Appellants’ Br. at 31-35).           This court

reviews de novo the district court’s decision to dismiss for

lack of standing.             Bishop v. Bartlett, 575 F.3d 419, 423 (4th

Cir. 2009).

              Because NFT lacks standing to sue in its own right, as

it has suffered no injury in fact, it must attain associational

standing in order to proceed.                   See Hunt v. Wash. State Apple

                                            4
Adver. Comm’n, 432 U.S. 333, 342-43 (1977) (“Even in the absence

of injury to itself, an association may have standing solely as

the representative of its members.” (internal quotation marks

omitted)).        NFT has standing to bring suit on behalf of its

members if: “(1) its members would otherwise have standing to

sue as individuals; (2) the interests at stake are germane to

the group’s purpose; and (3) neither the claim made nor the

relief    requested        requires        the    participation           of    individual

members   in     the     suit.”         Friends   for     Ferrell     Parkway,       LLC    v.

Stasko,    282 F.3d 315,    320     (4th    Cir.      2002).       Neither     party

contests the district court’s finding that NFT satisfied the

first two prongs of the associational standing test.                            Therefore,

this appeal turns on whether NFT satisfies the third prong.                                Our

review    reveals      that     the     relief    sought     for    the    association’s

membership as a whole is so vague as to be meaningless, and that

the   complaint        otherwise        concerns     only        Jefferson’s        specific

rights and requires her individual participation.                          See Warth v.

Seldin, 422 U.S. 490, 515-16 (1975) (holding nature of relief

sought is key to assessing associational standing).                             Therefore,

the district court did not err in denying NFT standing.

               Lastly,    NFT     and    Jefferson      assert     that    the      district

court erred in denying their post-judgment motions.                             This court

reviews    a    district      court’s       denial      of   a    motion       to   amend    a

complaint for abuse of discretion.                      Laber v. Harvey, 438 F.3d
5
404, 428 (4th Cir. 2006) (en banc).               Under Fed. R. Civ. P.

15(a)(2), after the period for amending a complaint as a matter

of course has expired “a party may amend its pleading only with

the opposing party’s written consent or the court’s leave.”                The

court’s leave should be freely given and “should be denied only

when the amendment would be prejudicial to the opposing party,

there has been bad faith on the part of the moving party, or the

amendment would have been futile.”             Laber, 438 F.3d at 426-27

(internal quotation marks omitted).            The district court may not

grant a post-judgment motion to amend, such as the one at issue

here, “unless the judgment is vacated pursuant to [Fed. R. Civ.

P.] 59(e).”      Id. at 427.

            “A    conclusion    that   the    district   court   abused    its

discretion in denying a motion to amend . . . is sufficient

grounds on which to reverse the district court’s denial of a

Rule     59(e)   motion.”       Matrix      Capital   Mgmt.   Fund,   LP    v.

BearingPoint, Inc., 576 F.3d 172, 193 (4th Cir. 2009) (internal

quotation marks omitted).         We conclude that the district court

did not abuse its discretion in denying the Rule 15(b) motion to

amend, as we agree with the district court that such amendment

would have been futile.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are     adequately    presented   in   the   materials

                                       6
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    7